DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered. 
Terminal Disclaimer
The terminal disclaimer filed on 04/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 11,109,101 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 05/19/2022 have been fully considered but they are moot in view of a new ground of rejections. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US 2016/0119404 A1 – hereinafter Bowen) and Bhogal et al. (US 8,676,036 B1 – hereafter Bhogal).
Regarding claim 2, Bowen discloses a system, comprising: a non-transitory storage medium that stores instructions (Fig. 2; [0022]; [0024] – memory 220); and a processing unit that executes the instructions (Fig. 2; [0022] – processor 210) to: receive a digital video recording request for content from a content delivery network ([0033] – receiving a request from a user to record content from a content delivery network as at least shown in Fig. 1); select segments for the content to pull to fulfill the digital video recording request ([0029] – selecting segments for download); determine whether to delay fulfillment of the digital video recording request based on user characteristics to reduce system overhead ([0050] – based on whether the user is willing to watch the content at a later time, fulfillment of the recording request is rescheduled so that contents of higher quality are available when bandwidth improves); and upon determining to delay the fulfillment of the digital video recording request, delay pulling the segments for the content ([0050] – based on whether the user is willing to watch the content at a later time, fulfillment of the recording request is rescheduled so that contents of higher quality are available when bandwidth improves).
However, Bowen does not disclose the processing unit determines whether to delay fulfillment of a digital video recording request based on user characteristics to reduce system overhead despite anticipating being able to fulfill the digital video recording request without having to cancel or reschedule another digital video recording request.
Bhogal discloses a processing unit determines whether to delay fulfillment of a digital video recording request based on user characteristics to reduce system overhead despite anticipating being able to fulfill the digital video recording request without having to cancel or reschedule another digital video recording request (column 2, lines 40-67 –  determining whether to delay a recording to reduce power consumption by the system despite anticipating being able to fulfill the recording without having to cancel or reschedule another recording because the recording is originally scheduled at a time there is no other request).
One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the teachings of Bhogal to record the segments in the electronic device taught by Bowen in order to help users reduce system overhead by allow more inactive periods of time.
Regarding claim 3, Bowen also discloses the processing unit selects the segments for the content to pull to fulfill the digital video recording request that have a bit rate corresponding to a selected bandwidth from multiple versions of the content that each have different bit rates ([0029] – selecting segments based on selected bandwidth among segments of multiple bit rates).
Regarding claim 4, Bowen also discloses the processing unit selects the selected bandwidth based on monitored network resources ([0039]-[0041] – selecting a bandwidth based upon network condition and system resources to perform other processing, e.g. a second recording, concurrent playback sessions etc.).
Regarding claim 5, Bowen also discloses the processing unit selects the selected bandwidth based on monitored processing capacity ([0039]-[0041] – selecting a bandwidth based upon system resources to perform other processing, e.g. a second recording, concurrent playback sessions etc.).
Regarding claim 6, Bowen also discloses the processing unit selects the selected bandwidth based on monitored storage capacity ([0046]).
Regarding claim 7, Bowen also discloses the processing unit delays pulling the segments for the content after beginning to pull the segments for the content ([0046]-[0048]; [0051] – pulling segments of a news program is delayed after they begin to be pulled, i.e. due to drop in bandwidth during downloading).
Regarding claim 8, Bowen also discloses the processing unit pulls additional segments having an additional bit rate based on an updated bandwidth corresponding to an updated monitoring ([0029] – at least when monitored speed increases, i.e. bandwidth increases, selecting additional segments with higher bit rates; when monitored speed decreases, i.e. bandwidth decreases, selecting segments with lower bit rates).
Claim 9 is rejected for the same reason as discussed in claim 1 above.
Regarding claim 10, Bowen also discloses the at least one device is a client digital video recorder ([0024] – the client device is a client digital video recorder that records digital contents onto a mass storage device).
Regarding claim 11, Bowen also discloses the at least one device is a network digital video recorder ([0024] – the client device is a network digital video recorder that records digital contents from a server via a network onto a mass storage device).
Regarding claim 12, Bowen also discloses a first of the segments has a different bit rate than a second of the segments ([0029] – segments are encoded at multiple bit rates).
Regarding claim 13, Bowen also discloses the first of the segments corresponds to a first bandwidth and the second of the segments corresponds to a second bandwidth ([0029] – some segments for higher bandwidth, other segments for lower bandwidth).
Regarding claim 14, Bowen also discloses the first bandwidth is selected based on a first network speed and the second bandwidth is selected based on a second network speed ([0029] – some segments are for a higher network speed, other segments are for a lower network speed).
Regarding claim 15, Bowen also discloses the content delivery network is an adaptive bit rate content delivery network ([0028]-[0029] – an ABR content delivery network).
Regarding claim 16, Bowen discloses a content delivery system (Fig. 1), comprising: a communication network (Fig. 1 – communication network 130); and at least one device communicably connected to at least one digital video recorder device via the communication network (Fig. 1 – server 110 connected to client device 120 via the network 130), the at least one device: stores content ([0014]-[0015] - storing on server 110 multiple version of content each has a different bit rate as further described in at least [0029] to be selected as described in at least [0036]-[0037]); delays fulfillment of a digital video recording request based on user characteristics to reduce system overhead, the digital video recording request corresponding to the content ([0050] – based on whether the user is willing to watch the content at a later time, fulfillment of the recording request is rescheduled so that contents of higher quality are available when bandwidth improves); and provides segments for the content  in response to a pull by the at least one digital video recorder device initiated to satisfy the digital video recording request ([0036]-[0037]; [0039]; [0045]-[0046] – providing the segments as requested based on the monitored resources, e.g. at least downloading processing capacity and/or processing capacity of performing simultaneous playback etc., and storage capacity of storage device 240, and selecting a bandwidth accordingly).
Bowen does not disclose the device delays fulfillment of a digital video recording request based on user characteristics to reduce system overhead despite anticipating being able to fulfill the digital video recording request without having to cancel or reschedule another digital video recording request.
Bhogal discloses a device delays fulfillment of a digital video recording request based on user characteristics to reduce system overhead despite anticipating being able to fulfill the digital video recording request without having to cancel or reschedule another digital video recording request (column 2, lines 40-67 –  determining whether to delay a recording to reduce power consumption by the system despite anticipating being able to fulfill the recording without having to cancel or reschedule another recording because the recording is originally scheduled at a time there is no other request).
One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the teachings of Bhogal to record the segments in the electronic device taught by Bowen in order to help users reduce system overhead by allow more inactive periods of time.
Regarding claim 17, Bowen also discloses the at least one device receives a request to cancel the pull in response to transmitting an indication of a pull conflict to the at least one digital video recorder device ([0046]-[0048]; [0053]; [0067] – any factor that causes a request not being able to be fulfilled, a user can cancel the recording).
Regarding claim 18, Bowen also discloses the content comprises multiple versions of content that each have different bit rates ([0029] – segments are encoded at multiple bit rates).
Regarding claim 19, Bowen also discloses the segments have a bit rate corresponding to a bandwidth selected based on monitored resources ([0029] – at least when monitored speed increases, i.e. bandwidth increases, selecting additional segments with higher bit rates; when monitored speed decreases, i.e. bandwidth decreases, selecting segments with lower bit rates).
Regarding claim 20, Bowen also discloses the at least one digital video recorder device comprises a smart phone ([0021] – the client device 120 is a smart phone).
Regarding claim 21, Bowen also discloses the communication network comprises a cellular communication network ([001] – a cellular access network).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG Q DANG/Primary Examiner, Art Unit 2484